Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of intentional and felony murder, defendant contends that the court’s charge was incorrect on the standards by which to evaluate reasonable doubt, credibility and identification testimony. Those contentions were not preserved for our review and, in any event, are lacking in merit. (Appeal from judgment of Monroe County Court, Wisner, J.—murder, second degree.) Present—Doerr, J. P., Denman, Balio, Lawton and Lowery, JJ.